DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SEMICONDUCTOR MEMORY DEVICE WITH A PHASE CHANGE LAYER AND PARTICULAR HEATER MATERIAL--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai, US 20200388752 A1.

As to claim 16, Bai discloses a semiconductor memory device (see Bai Fig 3) comprising: 
a first electrode (see Bai Fig 3 Ref 124) and a second electrode (see Bai Fig 3 Ref 184); a phase change layer (see Bai Fig 3 Ref 16) disposed between the first electrode and the second electrode; and a first layer (see Bai Fig 3 Ref 162) disposed between the first electrode and the phase change layer, wherein 
the phase change layer contains a cubic crystal (see Bai Para [0041]), and the first layer contains a crystal of a face-centered cubic lattice structure (see Bai Para [0042]).

As to claim 18, Bai discloses the semiconductor memory device according to claim 16, wherein 
the first layer has a melting point higher than a melting point of the phase change layer (see Bai Para [0042]).

As to claim 20, Bai discloses the semiconductor memory device according to claim 16, comprising: 
a first wiring (see Bai Fig 3 Ref 182 and Fig 1B Ref 18) that extends in a first direction (see Bai Fig 1B Ref 18); and a second wiring (see Bai Fig 3 Ref 122 and Fig 1B Ref 12) that extends in a second direction (see Bai Fig 1B Ref 12) intersecting with the first direction, wherein 
the first electrode and the second electrode are disposed between the first wiring and the second wiring (see Bai Fig 1B Ref 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai, US 20200388752 A1, in view of Khan, US 20220115590 A1.

As to claim 1, Bai discloses a semiconductor memory device (see Bai Fig 3) comprising: 
a first electrode (see Bai Fig 3 Ref 124) and a second electrode (see Bai Fig 3 Ref 184); a phase change layer (see Bai Fig 3 Ref 16) disposed between the first electrode and the second electrode; and a first layer (see Bai Fig 3 Ref 162) disposed between the first electrode and the phase change layer, wherein 
the phase change layer contains at least one of germanium (Ge), antimony (Sb), and tellurium (Te) (see Bai Para [0036]).

Bai does not appear to explicitly disclose the first layer contains: aluminum (Al) and antimony (Sb) , or tellurium (Te) and at least one of zinc (Zn), lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy) , holmium (Ho) , erbium (Er) , thulium (Tm), ytterbium (Yb), and lutetium (Lu).

Khan discloses the first layer contains: aluminum (Al) and antimony (Sb) , or tellurium (Te) (see Bai Fig 1 Ref 18 and Para [0056]) and at least one of zinc (Zn), lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy) , holmium (Ho) , erbium (Er) , thulium (Tm), ytterbium (Yb), and lutetium (Lu) (see Khan Fig 1 Ref 18 and Para [0056]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Bai, may incorporate a particular material, as disclosed by Khan. The inventions are well known variants of phase change memories, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Khan’s attempt to facilitate greater heating (see Khan Para [0056]).

As to claim 3, Bai and Khan disclose the semiconductor memory device according to claim 1, wherein 
the first layer has a melting point higher than a melting point of the phase change layer (see Khan Fig 1 Ref 18 and Para [0056]).

As to claim 4, Bai and Khan disclose the semiconductor memory device according to claim 1, wherein 
the first layer has a bandgap larger than a bandgap of the phase change layer (see Bai Fig 1 Ref 18 and Para [0056]; Examiner takes notice that the disclosed materials have a higher band gap than GST-225 and provides NPL May, A.F. et al. Thermoelectric performance of lanthanum telluride produced via mechanical alloying. PHYSICAL REVIEW B 78, 125205, 2008 as support.).

As to claim 7, Bai and Khan disclose the semiconductor memory device according to claim 1, wherein 
the phase change layer contains a cubic crystal (see Bai Para [0041]).

As to claim 8, Bai and Khan disclose the semiconductor memory device according to claim 1. 
Claim 8 recites substantially the same limitations as claim 20. 
All the limitations of claim 8 have already been disclosed by Bai in claim 20 above.

As to claim 9, Bai and Khan disclose the semiconductor memory device according to claim 1, comprising 
a second layer (see Bai Fig 3 Ref 166) disposed between the second electrode and the phase change layer, wherein the second layer contains: aluminum (Al) and antimony (Sb), or tellurium (Te) and at least one of zinc (Zn), lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), samarium (Sm) , europium (Eu) , gadolinium (Gd) , terbium (Tb), dysprosium (Dy) , holmium (Ho) , erbium (Er) , thulium (Tm), ytterbium (Yb), and lutetium (Lu) (see Khan Fig 1 Ref 18 and Para [0056]).

Claim(s) 10, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai, US 20200388752 A1, in view of Tsukamoto, US 20110062405 A1.

As to claim 10, Bai discloses a semiconductor memory device (see Bai Fig 3) comprising: 
a first electrode (see Bai Fig 3 Ref 124) and a second electrode (see Bai Fig 3 Ref 184); a phase change layer (see Bai Fig 3 Ref 16) disposed between the first electrode and the second electrode; and a first layer (see Bai Fig 3 Ref 162) disposed between the first electrode and the phase change layer, wherein 
the phase change layer contains (see Bai Para [0041]) a cubic crystal.

Bai does not appear to explicitly disclose the first layer contains a crystal of a sphalerite structure.

Tsukamoto discloses the first layer contains a crystal of a sphalerite structure (see Tsukamoto Fig 1 Ref Barrier Layer and Para [0078]; The disclosed materials have a zinc blende structure.).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Bai, may incorporate a particular material, as disclosed by Tsukamoto. The inventions are well known variants of phase change memories, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Tsukamoto’s attempt to prevent diffusion (see Tsukamoto Para [0024]).

As to claim 12, Bai and and Tsukamoto disclose the semiconductor memory device according to claim 10, wherein 
the first layer has a melting point higher than a melting point of the phase change layer (see Tsukamoto Fig 1 Ref Barrier Layer and Para [0078]).

As to claim 13, Bai and Tsukamoto disclose the semiconductor memory device according to claim 10, wherein 
the first layer has a bandgap larger than a bandgap of the phase change layer (see Tsukamoto Fig 1 Ref Barrier Layer and Para [0078]).

As to claim 15, Bai and Tsukamoto disclose the semiconductor memory device according to claim 10. 
Claim 15 recites substantially the same limitations as claim 20. 
All the limitations of claim 15 have already been disclosed by Bai in claim 20 above.

Allowable Subject Matter
Claim(s) 2, 5, 6, 11, 14, 17, and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 2):
the first layer contains a crystal having a first lattice constant, the phase change layer contains a crystal having a second lattice constant, and the first lattice constant is larger than 90% and smaller than 110% of the second lattice constant.

The prior art does not appear to disclose (as recited in claim 5):
the first layer has a thermal conductivity lower than a thermal conductivity of the phase change layer.

The prior art does not appear to disclose (as recited in claim 6):
the first layer contains a cubic crystal.

The prior art does not appear to disclose (as recited in claim 11):
the first layer contains a crystal having a first lattice constant, the phase change layer contains a crystal having a second lattice constant, and the first lattice constant is larger than 90% and smaller than 110% of the second lattice constant.

The prior art does not appear to disclose (as recited in claim 14):
the first layer has a thermal conductivity lower than a thermal conductivity of the phase change layer.

The prior art does not appear to disclose (as recited in claim 17):
the first layer contains a crystal having a first lattice constant, the phase change layer contains a crystal having a second lattice constant, and the first lattice constant is larger than 90% and smaller than 110% of the second lattice constant.

The prior art does not appear to disclose (as recited in claim 19):
the first layer has a thermal conductivity lower than a thermal conductivity of the phase change layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wu, US 20170244026 A1 discloses a first layer.
Furuhara, US 20200274063 A1 discloses a phase change layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 09/20/2022